 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          TOP NOTCH SOLUTIONS, INC.                     CASE NO. C17-0827JLR-MAT
            and ROBERT RASHIDI,
11                                                        ORDER ON MCGRIFF, SEIBELS
                                 Plaintiffs,              & WILLIAMS, INC.’S MOTION
12                 v.                                     TO EXCLUDE

13
            CROUSE AND ASSOCIATES
14          INSURANCE BROKERS, INC. et
            al.,
15
                                 Defendants.
16

17
                                     I.    INTRODUCTION
18
            Before the court is Defendant McGriff, Seibels & Williams, Inc.’s (“MSW”)
19
     motion to exclude Plaintiffs Top Notch Solutions, Inc.’s (“Top Notch”) and Robert
20
     Rashidi’s (collectively, “Plaintiffs”) expert witnesses. (See Mot. (Dkt. # 178).) Plaintiffs
21
     //
22


     ORDER - 1
 1   filed a response. (Resp. (Dkt. # 195). 1) MSW filed a reply. (Reply (Dkt. # 199).) The

 2   court has reviewed the motion, the parties’ submissions concerning the motion, the

 3   relevant portions of the record, and the applicable law. Being fully advised, the court

 4   GRANTS in part and DENIES in part MSW’s motion. 2 Specifically, the court grants the

 5   motion to exclude Dr. Bradford, and denies the motion to exclude Dr. DeKay.

 6                                      II.   BACKGROUND

 7          Mr. Rashidi marketed commercial automobile liability insurance policies to

 8   taxicab businesses and other for-hire drivers operating in King County, Washington

 9   through his company, Top Notch. (See FAC (Dkt. # 90) ¶ 3.2.2.) Top Notch and Crouse

10   entered into a brokerage agreement in 2010. (See Moore Decl. (Dkt. # 8) ¶ 3, Ex. 1

11   (“Brokerage Agreement”).) Pursuant to the Brokerage Agreement, Crouse obtained

12   insurance plans from nonparty insurance carriers for Top Notch’s clients. (See id. at 2. 3)

13   In 2013, MSW, a Top Notch competitor, contracted with Crouse “to develop a new

14   underwriting model for the procurement of insurance for associations like the [Western

15   Washington Taxicab Operators Association (‘WWTCOA’)],” a voluntary advocacy

16
            1
               MSW originally styled its motion to exclude as a motion in limine. (See id. at 1.) The
17   court ruled at a hearing that it would treat the motion as a four-week motion and accept
     Plaintiffs’ response as timely filed. (See Dkt. # 201.)
18
            2
              Defendant Crouse and Associates Insurance Brokers, Inc. (“Crouse”) joined MSW’s
19   motion. (See Mot. at 1.) Plaintiffs and Crouse settled, and Crouse was dismissed from this case
     on September 12, 2019. (See Stip. Order for Dismissal (Dkt. # 214).) For purposes of clarity the
20   court refers to MSW alone as the moving party throughout this order. Defendant Law Offices of
     Pucin & Freidland, PC (“Pucin”) did not join the motion to exclude. (See Mot. at 1.)
21          3
              The court cites to the page numbers provided by the court’s electronic filing system for
     all documents in the record except for deposition transcripts, for which the court cites to the page
22   and line numbers provided on the transcripts.


     ORDER - 2
 1   group comprised of taxicab and for-hire drivers. (See McGinnis Decl. (Dkt. # 155) ¶ 6;

 2   1st Bedard Decl. (Dkt. # 156) ¶ 3, Ex. A (“WWTCOA Dep.”) at 18:11-20:8; Brucker

 3   Decl. (Dkt. # 161) ¶ 2, Ex. 1 (“MSW Program Communications”) at 9.)

 4          Plaintiffs contend that Crouse and MSW intended for their arrangement to divert

 5   business away from Top Notch and other local brokers (see FAC ¶¶ 3.3.3, & 3.3.7), and

 6   to establish a monopoly (see id. ¶¶ 3.3.21, 3.4.5, 3.4.18). Plaintiffs further contend that

 7   Defendant MSW harmed Plaintiffs’ reputation through statements in a WWTCOA

 8   newsletter and other negative communications to Top Notch clients. (See id. ¶ 4.3.3;

 9   MSW MSJ Resp. (Dkt. # 160) at 11-13; 1st Bedard Decl. ¶ 18, Ex. O (“Fare Times

10   Newsletter”).) Plaintiffs allege that Defendant Pucin is an unlicensed collection agency

11   that unlawfully attempted to collect Top Notch’s debts to Crouse and that Pucin’s

12   collection efforts caused Humble & Davenport, Mr. Rashidi’s subsequent employer, to

13   terminate him. (See FAC ¶¶ 3.5.1-3.5.3; Pucin MSJ Resp. (Dkt. # 183) at 4-5 (citing

14   Davenport Decl. (Dkt. # 174-1) ¶¶ 12-13).)

15          MSW denies Plaintiffs’ allegations and contends that any harm Plaintiffs suffered

16   is attributable to their own legal violations uncovered by Office of the Insurance

17   Commissioner (“OIC”) investigations. (See MSW MSJ (Dkt. # 154) at 25-26.) The OIC

18   investigated Top Notch on September 5, 2014, and gave Top Notch an “Unacceptable”

19   result, finding Top Notch out of compliance with four out of five compliance items. (See

20   1st Bedard Decl. ¶ 6, Ex. D (“1st OIC Report”) at 11, 21.) The OIC investigated Top

21   Notch again on February 5, 2015, concluded that Top Notch had corrected only one of

22   the five compliance issues, and converted Plaintiffs’ insurance producer licenses to


     ORDER - 3
 1   probationary licenses that required Top Notch “to have an appropriate accounting system

 2   with sufficient detail to track its financial transactions related to premium (sic) in place.”

 3   (See 1st Bedard Decl. ¶ 7, Ex. E (“OIC Reinvestigation Report”) at 23, 39; id. ¶ 9, Ex. G

 4   (“1st Consent Order”) at 85.) On April 28, 2017, the OIC issued an order finding that

 5   Plaintiffs violated the conditions of their probationary licenses and revoking Top Notch

 6   and Mr. Rashidi’s licenses. (See id. ¶ 12, Ex. J (“2nd Revocation Order”) at 98.) On

 7   October 2, 2017, the parties entered a second consent order in which the OIC rescinded

 8   the 2nd Revocation Order. (See id. ¶ 13, Ex. K (“2nd Consent Order”) at 108-09.) In

 9   exchange, Mr. Rashidi and Top Notch voluntarily relinquished their licenses. (See id.)

10   Mr. Rashidi subsequently made a career change and began working in real estate. (See

11   id. ¶ 26, Ex. W (“Rashidi Dep.”) at 84:23-85:15.)

12          Plaintiffs maintain two claims against MSW: (1) defamation and (2) intentional

13   interference with business expectancy. (See FAC ¶ 4.3; 5/30/2018 Order (Dkt. # 86) at

14   1.) Plaintiffs’ sole claim against Pucin is for a Washington Consumer Protection Act

15   (“CPA”) violation based on noncompliance with Section 110 of the Washington

16   Collection Agency Act (“WCAA”). (See FAC ¶¶ 4.4-4.5; 11/07/2017 Order (Dkt. # 38)

17   at 14 (citing RCW 19.16.110).)

18          MSW moves to exclude Plaintiffs’ expert witnesses, William Bradford and C.

19   Frederick DeKay. The court first examines the legal standard for motions to exclude

20   expert testimony, then applies that standard to Dr. Bradford and Dr. DeKay.

21   //

22   //


     ORDER - 4
 1                                        III.   ANALYSIS

 2   A.       Legal Standard for CFL’s Motions to Exclude

 3            Federal Rule of Evidence 702 governs the admission of expert testimony in federal

 4   court:

 5            A witness who is qualified as an expert by knowledge, skill, experience,
              training, or education may testify in the form of an opinion or otherwise if:
 6
              (a) the expert’s scientific, technical, or other specialized knowledge will help
 7                the trier of fact to understand the evidence or to determine a fact in issue;

 8            (b) the testimony is based on sufficient facts or data;

 9            (c) the testimony is the product of reliable principles and methods; and

10            (d) the expert has reliably applied the principles and methods to the facts of
                  the case.
11
     Fed. R. Evid. 702. Rule 702 requires that the expert be qualified and that the “‘[e]xpert
12
     testimony . . . be both relevant and reliable.’” Estate of Barabin v. AstenJohnson, Inc.,
13
     740 F.3d 457, 463 (9th Cir. 2014) (en banc) (quoting United States v. Vallejo, 237 F.3d
14
     1008, 1019 (9th Cir. 2001)). Relevancy “simply requires that ‘[t]he evidence . . .
15
     logically advance a material aspect of the party’s case.’” Id. (quoting Cooper v. Brown,
16
     510 F.3d 870, 942 (9th Cir. 2007)).
17
              Reliability requires the court to assess “whether an expert’s testimony has a
18
     ‘reliable basis in the knowledge and experience of the relevant discipline.’” Id. (quoting
19
     Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149 (1999)) (internal citations and
20
     alterations omitted). The Supreme Court suggests several factors that courts can use in
21
     determining reliability: (1) whether a theory or technique can be tested; (2) whether it
22


     ORDER - 5
 1   has been subjected to peer review and publication; (3) the known or potential error rate of

 2   the theory or technique; and (4) whether the theory or technique enjoys general

 3   acceptance within the relevant scientific community. See Daubert v. Merrell Dow

 4   Pharm., Inc., 509 U.S. 579, 592-94 (1993). The reliability inquiry is flexible, however,

 5   and trial judges have broad latitude to focus on the considerations relevant to a particular

 6   case. See Kumho Tire, 526 U.S. at 150.

 7          In determining reliability, the court must rule not on the correctness of the expert’s

 8   conclusions but on the soundness of the methodology, and the analytical connection

 9   between the data, the methodology, and the expert’s conclusions. See Estate of Barabin,

10   740 F.3d at 463 (citing Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010)); Gen. Elec.

11   Co. v. Joiner, 522 U.S. 136, 146 (1997); Cooper, 510 F.3d at 942 (“Rule 702 demands

12   that expert testimony relate to scientific, technical or other specialized knowledge, which

13   does not include unsubstantiated speculation and subjective beliefs.”); Fed. R. Evid. 702

14   advisory committee’s notes to 2000 amendments (“[T]he testimony must be the product

15   of reliable principles and methods that are reliably applied to the facts of the case.”).

16   Moreover, “the proponent of the expert . . . has the burden of proving admissibility.”

17   Cooper, 510 F.3d at 942 (citing Lust v. Merrell Dow Pharms., Inc., 89 F.3d 594, 598 (9th

18   Cir. 1996)).

19   B.     William Bradford

20          Dr. Bradford was “asked by Counsel to express [h]is opinions as to the

21   reasonableness of the business practices of Top Notch Inc. . . .” (2nd Bedard Decl. (Dkt.

22   # 179) ¶ 4, Ex. B (“Bradford Report”) at 30.) Dr. Bradford provides four principal


     ORDER - 6
 1   opinions in his less-than-three-page report: (1) “[T]he communications related to a) the

 2   insurance contracts and b) the requirements and responsibilities of the client taxi/for hire

 3   companies with respect to insurance on there (sic) vehicles were appropriate from a

 4   business standpoint”; (2) “[T]he procedures for clients to remit payments were

 5   convenient for the clients”; (3) “[T]he use of QuickBooks was an acceptable and

 6   desirable practice for a small business such as Top Notch Inc.”; and (4) “Top Notch,

 7   while not fully compliant [with OIC requirements], was moving toward full compliance.”

 8   (See id. at 29-31.)

 9          The court concludes that Dr. Bradford’s opinions are not relevant and are

10   unreliable. Plaintiffs do not meet their burden to show that Dr. Bradford’s opinions

11   “‘logically advance a material aspect of the party’s case.’” See Estate of Barabin, 740

12   F.3d at 463 (quoting Cooper, 510 F.3d at 942); see also Microsoft Corp. v. Motorola,

13   Inc., No. C10-1823JLR, 2013 WL 4008822, at *8 (W.D. Wash. Aug. 5, 2013) (quoting

14   Daubert, 509 U.S. at 592) (“Expert testimony which does not relate to any issue in the

15   case is not relevant, and, ergo, not helpful.”). Plaintiffs assert that Dr. Bradford “will

16   assist the jury or judge when it comes to the appropriate measures of damages and/or

17   damage reducing factors.” (Resp. at 6.) However, Dr. Bradford does not opine on

18   damages. (See generally Bradford Report.) Moreover, Dr. Bradford’s opinions do not

19   appear to “advance a material aspect” of plaintiffs’ claims. (See id.) Plaintiffs maintain

20   claims for defamation and intentional interference against MSW, and for a CPA violation

21   against Pucin. (See FAC ¶ 4.3, 4.4-4.5; 5/30/2018 Order at 1; 11/07/2017 Order at 14.)

22   In contrast, the scope of Dr. Bradford’s report is limited to Top Notch’s internal business


     ORDER - 7
 1   practices and does not mention MSW, Pucin, or that Top Notch suffered damages. (See

 2   generally Bradford Report.)

 3          The court also finds Dr. Bradford’s opinions unreliable because Dr. Bradford lacks

 4   experience in the insurance industry and does not explain his methodology. Dr. Bradford

 5   testified at his deposition that he has no experience evaluating insurance agencies or

 6   brokers:

 7          Q. What experience do you have working with insurance agencies, if any?
            A. None.
 8          Q. And what experience do you have working with insurance brokers, if any?
            A. None.
 9          Q. What experience do you have assessing the reasonable business practices
            of an insurance agent and/or broker?
10          A. None.
            Q. Prior to this case, have you ever assessed the reasonable business practices
11          of an insurance agency or broker?
            A. No.
12          Q. Okay. Have you ever determined the business viability of any insurance
            agency or broker prior to this case?
13          A. No.

14   (1st Bedard Decl. ¶ 6, Ex. D (“Bradford Dep.”) at 35:3-25.)

15          Although Dr. Bradford’s extensive experience in finance and economics qualifies

16   him to provide expert testimony on those subjects, they are not within the scope of Dr.

17   Bradford’s opinions in this case. (See Bradford Report at 26-28.) Here, Dr. Bradford

18   opines on the reasonableness of an insurance agency’s practices, a topic on which he

19   admittedly lacks experience. (See id. at 29-31.)

20          Moreover, Dr. Bradford fails to explain his methodology apart from listing the

21   documents he reviewed. (See id.) Absent this explanation, his report comprises a series

22   of conclusions that lack support. See Carnegie Mellon Univ. v. Hoffman-LaRoche, Inc.,


     ORDER - 8
 1   55 F. Supp. 2d 1024, 1034 (N.D. Cal. 1999) (citing United States v. Rincon, 28 F.3d 921,

 2   914 (9th Cir. 1994)) (stating that “[i]f the testimony is not based on ‘pre-litigation’

 3   research or if the expert’s research has not been subjected to peer review, then the expert

 4   must explain precisely how he went about reaching his conclusions and point to some

 5   objective source—a learned treatise, the policy statement of a professional association, a

 6   published article in a reputable scientific journal or the like—to show that he has

 7   followed the scientific method, as it is practiced by (at least) a recognized minority of

 8   scientists in his field”).

 9          Some of Dr. Bradford’s conclusions so directly contradict the record that they

10   raise further questions about his unexplained methodology. For example, Dr. Bradford’s

11   report, dated March 14, 2019, concludes that “Top Notch, while not fully compliant [with

12   OIC requirements], was moving toward full compliance.” (See Bradford Report at 26.)

13   Dr. Bradford cites to 2014 and 2015 reports from the OIC in support. (See id. at 31.)

14   Yet, Dr. Bradford does not address that the 2015 OIC report, upon which he relies, states

15   that Top Notch had corrected only one of the five compliance issues the OIC previously

16   identified. (See OIC Reinvestigation Report at 39.) Nor does he address the OIC’s

17   conclusion that “[t]here was no documentation provided to the Examiner demonstrating

18   that [Top Notch] was in process to correct the remaining compliance violations . . . .”

19   (See id.) These contradictions in the record to Dr. Bradford’s conclusions raise further

20   concerns about the reliability his methodology.

21          Finding that Dr. Bradford’s opinions are not relevant to this case and are

22   unreliable, the court GRANTS MSW’s motion to exclude Dr. Bradford’s testimony.


     ORDER - 9
 1   C.     Frederick DeKay

 2          Dr. DeKay provides a “preliminary estimate of the economic loss to Mr. Robert

 3   Rashidi due to the effects of alleged interference and improper actions by defendants that

 4   damaged Mr. Rashidi’s business, Top Notch Solutions, Inc.” (See 2nd Bedard Decl. ¶ 3,

 5   Ex. A (“DeKay Report”) at 2.) Dr. DeKay limits the scope of his analysis to “economic

 6   values,” and defines Mr. Rashidi’s economic loss as “the loss in compensation and

 7   benefits he would have been expected to earn over his worklife, had his business not been

 8   damaged, less mitigating compensation.” (See id.) Dr. DeKay estimates that Mr. Rashidi

 9   would work until he was 63.96 “based on data reported in ‘The Markov Process Model of

10   Labor Force Activity: Extended Tables of Central Tendency, Shape, Percentile Points,

11   and Bootstrap Standard Errors,’ Journal of Forensic Economics, vol. 22, no. 2, 2011,”

12   and on life expectancy data from the Department of Health and Human Services. (See id.

13   at 2-3.)

14          Dr. DeKay extrapolates from Mr. Rashidi’s average compensation in 2013-14,

15   $95,576.00 per year, and concludes that “[i]n the absence of the improper actions that

16   damaged his business, I assume that Mr. Rashidi would have continued to operate his

17   business” and earn that amount “for the rest of his worklife expectancy.” (See id. at 4.)

18   Dr. DeKay calculates Mr. Rashidi’s total lost earnings from January 1, 2015, to June 1,

19   2019, to be $423,171.00. (See id.) Dr. DeKay concludes the present value of Mr.

20   Rashidi’s lost earnings from June 1, 2019, to the end of his worklife expectancy to be

21   $626,540.00, for total lost earnings of $1,048,932.00. (See id.) After accounting for Mr.

22   //


     ORDER - 10
 1   Rashidi’s “[t]otal future mitigating earnings,” Dr. DeKay concludes that Mr. Rashidi’s

 2   “total economic loss is $670,727.00 . . . .” (See id. at 6.)

 3          MSW does not argue that Dr. DeKay’s testimony is irrelevant. (See generally

 4   Mot.) Instead, MSW seeks to exclude Dr. DeKay’s testimony as unreliable on six

 5   grounds: (1) that Dr. DeKay’s estimate of economic loss “assumes—based on

 6   information provided solely by Plaintiffs’ counsel—that the decline in Top Notch’s

 7   financial performance was solely caused by the wrongful acts of Defendants, without

 8   independently reaching his own conclusions” (see id. at 8), (2) that Dr. DeKay “cannot

 9   attribute Plaintiffs’ economic loss to Defendants” (see id. at 10), (3) that Dr. DeKay’s

10   report provides speculation and does not constitute a business valuation (see id. at 12-13),

11   (4) that Dr. DeKay “ignores the fact that Plaintiffs’ insurance producer licenses were

12   revoked” in calculating his projection of economic damages (see id. at 13-15), (5) that

13   Dr. DeKay fails to incorporate an appropriate discount rate (see id. at 15-16), and (6) that

14   Dr. DeKay’s calculations are suspect because he “admitted during his deposition that the

15   financial records provided to him by Plaintiffs were still incomplete” (see id. at 16).

16          The court concludes that Dr. DeKay’s opinions are relevant and sufficiently

17   reliable to present to the jury. Dr. DeKay relies on data for Mr. Rashidi’s past earnings

18   with Top Notch to project his future earnings, a generally accepted method. See

19   Manpower, Inc. v. Ins. Co. of Penn., 732 F.3d 796, 809 (7th Cir. 2013) (finding that an

20   expert “did not go amiss in basing [future earnings] on [the plaintiff’s] actual earnings

21   over a sustained period immediately preceding the interruption of the business and on the

22   assessment of its managers as to its prospects going forward,” and noting that “these are


     ORDER - 11
 1   the kinds of data that accountants normally rely on in calculating future earnings”). Dr.

 2   DeKay also factors in projections for Mr. Rashidi’s future income in real estate based on

 3   average earnings for real estate agents in the Seattle area, and subtracts those “mitigating

 4   earnings” from his future lost earnings projection. (See DeKay Report at 4.)

 5          MSW’s first two objections to Dr. DeKay’s report misapprehend that Dr. DeKay

 6   is a damages expert, not a causation expert. (See Mot. at 10.) The scope of Dr. DeKay’s

 7   analysis is “limited to economic values,” a point Dr. DeKay reiterated at his deposition.

 8   (See DeKay Report at 2; 2nd Bedard Decl. ¶ 5, Ex. C (“DeKay Dep.”) at 33:21-23 (“I’m

 9   not attributing these losses to any particular cause, I’m just identifying that they

10   occurred.”).) MSW’s objection that Dr. DeKay did not conduct a business valuation

11   similarly misses the mark. Dr. DeKay did not need to conduct a business valuation

12   because his report addresses Mr. Rashidi’s earnings, not Top Notch’s value. (See DeKay

13   Report at 2-7.)

14          MSW argues that Dr. DeKay should not have assumed that Mr. Rashidi would

15   continue to operate Top Notch past the date that the OIC revoked Plaintiffs’ insurance

16   licenses. (See Mot. at 13-15.) However, as Dr. DeKay testified: “The question might be

17   had [Mr. Rashidi] not been interfered with or disparaged, would he have been able to

18   respond to the insurance commissioner’s issues and correct those and avoid the

19   cancellation of his license.” (See DeKay Dep. at 42:2-6.) Although any causal

20   connection between MSW or Pucin’s allegedly tortious acts and Plaintiffs’ OIC

21   noncompliance may be tenuous, it remains a fact question reserved for the jury and not

22   for the court on a Daubert motion. See Papadopoulos v. Fred Meyer Stores, Inc., No.


     ORDER - 12
 1   C04-0102RSL, 2006 WL 3249198, at *1 (W.D. Wash. Nov. 8, 2006) (“The defects that

 2   defendant claims are embedded in plaintiffs’ experts’ assumptions raise issues of fact that

 3   are properly reserved for cross examination testimony presented to the jury.”). Dr.

 4   DeKay is entitled to opine on the damages Mr. Rashidi suffered should Plaintiffs prove

 5   that MSW’s actions caused disruption sufficient to affect OIC compliance. See DSPT

 6   Int’l, Inc. v. Nahum, 624 F.3d 1213, 1223 (9th Cir. 2010) (“Requiring more precision

 7   than can be attained, especially where the impossibility of more precise ascertainment

 8   was the fault of the wrongdoer, would be inequitable and is not required . . . .”).

 9          MSW further argues that Dr. DeKay’s use of a 0% net discount rate renders his

10   opinions unreliable. (See Mot. at 15.) MSW relies on Colleen v. United States, 843 F.2d

11   329, 332 (9th Cir. 1987), in which the court rejected a magistrate judge’s application of a

12   net 0% discount rate because it was “unsupported by credible expert testimony.” (See

13   Mot. at 15.) Colleen noted that “a trial court may adopt a discount rate above 3% or

14   below 1% if such a rate is ‘[s]upported by credible expert testimony.’” See Colleen, 843

15   F.2d at 332 (citing Trevino v. United States, 804 F.2d 1512, 1519 (9th Cir. 1986)).

16   Colleen is inapposite because “credible expert testimony” supports Dr. DeKay’s use of a

17   0% net discount rate. Dr. DeKay relies on interest rate and inflation data from the Board

18   of Governors of the Federal Reserve and the Bureau of Labor Statistics to calculate the

19   net interest rate and devotes nearly a page of his report to explaining his calculations.

20   (See DeKay Report at 6.) Whether Dr. DeKay should have relied on separate data to

21   arrive at a different net discount rate is a subject for cross-examination, not a basis to

22   exclude Dr. DeKay’s testimony. See Atchley v. Pepperidge Farm, Inc., No.


     ORDER - 13
 1   CV-04-452-EFS, 2012 WL 12951707, at *3 (E.D. Wash. Oct. 25, 2012) (“Normally,

 2   failure to include variables will affect the analysis’ probativeness, not its admissibility.”)

 3   (quoting Bazemore v. Friday, 478 U.S. 385, 400 (1986)).

 4          MSW’s reliance on Jones & Laughlin Steel Corp. v. Pfeifer, 462 U.S. 523, 550-51

 5   (1983) is also inapposite. (See Mot. at 15.) Jones & Laughlin merely stands for the

 6   proposition that it is unacceptable for a court to impose a mandatory 0% net discount rate.

 7   See Jones & Laughlin, 462 U.S. at 550-51 (overruling a Third Circuit holding that a 0%

 8   net discount rate was a “mandatory federal rule of decision”). Moreover, the United

 9   States Supreme Court specifically limited Jones & Laughlin “to suits under § 5(b) of the

10   [Longshoremen’s and Harbor Workers’ Compensation Act].” See id. at 547.

11          Finally, MSW argues that Dr. DeKay’s opinions are unreliable because “he had

12   not been provided, among other documents requested, the full versions of Plaintiffs’ 2010

13   and 2011 tax returns,” and that some of Mr. Rashidi’s tax returns may be “unreliable.”

14   (See Mot. at 16 (citing DeKay Dep. at 70:8-71:10).) However, MSW does not explain

15   how these gaps in data negatively impact Dr. DeKay’s methodology, especially given

16   that Dr. DeKay based his estimate of Mr. Rashidi’s future earnings losses on Mr.

17   Rashidi’s 2013-14 income. (See generally id.; DeKay Report at 5.) In any case,

18   “[n]ormally, failure to include variables will affect the analysis’ probativeness, not its

19   admissibility.” Atchley, 2012 WL 12951707, at *3 (quoting Bazemore, 478 U.S. at 400).

20          In sum, the court finds that Dr. DeKay possesses specialized knowledge that will

21   assist the trier of fact, his “testimony is based on sufficient facts or data,” his “testimony

22   is the product of reliable principles and methods,” and he “reliably applied the principles


     ORDER - 14
 1   and methods to the facts of the case.” See Fed. R. Civ. P. 702(a)-(d). Accordingly, the

 2   court DENIES MSW’s motion to exclude Dr. DeKay’s testimony.

 3                                  IV.    CONCLUSION

 4         The court GRANTS in part and DENIES in part MSW’s motion to exclude

 5   Plaintiffs’ expert witnesses (Dkt. # 78). Specifically, the court grants MSW’s motion to

 6   exclude Dr. Bradford’s testimony, and denies MSW’s motion to exclude Dr. DeKay’s

 7   testimony.

 8         Dated this 25th day of September, 2019.

 9

10                                                   A
                                                     JAMES L. ROBART
11
                                                     United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 15
